DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s note
Note, although the examiner recites certain excerpts from the prior art, MPEP 2141.02 VI states “Prior art must be considered in its entirety, including disclosures that teach away from the claims”.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16,18-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 	For claim 1, the added limitation of “attached together without fasteners” is not supported in the original specification. Para. 0044-0052 of the specification explained the material that is being used for the garment. The material being elastic material that is pulled over the animal. However, the added claimed limitation calls for sections such as the top half, the bottom half and the front end being attached together without fasteners but there is no explanation in applicant’s specification on how they are attached together.  In another word, how is a flat sheet of elastic fabric without stitching, sewing, or non-releasable fastener create a tubular or 3-D configuration of the garment? In addition, applicant is using negative limitation, e.g. attached together without fasteners, without further support or explanation in the specification. 
	Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) (“[the] specification, having described the whole, necessarily described the part remaining.”). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff ’d mem., 738 F.2d 453 (Fed. Cir. 1984). The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. Note that a lack of literal basis in the specification for a negative limitation may not be sufficient to establish a prima facie case for lack of descriptive support. Ex parte Parks, 30 USPQ2d 1234, 1236 (Bd. Pat. App. & Inter. 1993). See MPEP  § 2163 - §  2163.07(b) for a
discussion of the written description requirement of 35 U.S.C. 112, first paragraph.
	Likewise, claims 11,18,21-23 contain similar “attached together without fasteners” concept as claim 1 above, thus, these claims are similarly rejected with same explanation as above. 
	In conclusion, it is deemed that the added limitation as discussed above lacks description in the original disclosure and is considered a new matter issue. 
	All other claims depending on the independent claims as rejected above are also rejected the same. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3,5,6,8-12,14-16,18-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wetzel (US 20120174875 A1) in view of Pellegrini (US 1020110192357 A1) and Hibbert (US 6070557 A as cited on form PTO-1449).
For claim 1, Wetzel teaches a unitary surgical garment for an animal (either figs. 10A-10F or figs. 11A-11G embodiments show a unitary surgical garment; however, figs. 10A-10F with be referenced to herein), comprising: 
a torso portion (1000) having a top half (see examiner’s illustration below), a bottom half (see examiner’s illustration below), and a front end (see examiner’s illustration below) attached together without fasteners (there are no fasteners in the portions or areas as illustrated below), and the front end extending toward a back end, the front end defining a neck opening (1003) and the bottom half defining two front leg openings (1005,1006) toward the front end; and, 
a rear portion (1007,1008,1050,1013) extending from the back end of the torso portion, the rear portion defining a tail opening (1004) toward the back end of the torso portion, and comprising a pair of straps (1007,1008) and a central panel (see examiner’s illustration below), wherein the pair of straps are configured for releasable attachment (with VELCRO 1011) to the torso portion such that the rear portion is selectively moveable from an open position to a closed position, and 
further wherein when the garment is worn by the animal and the garment is in the closed position (fig. 10F): (a) the central panel extends to about a belly region of the animal and covers substantially all of a urogenital region of the animal; and (b) when the garment is worn by the animal and the rear portion is in the open position, the pair of straps is released and the animal can urinate or defecate without soiling the garment.

    PNG
    media_image1.png
    619
    821
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    294
    488
    media_image2.png
    Greyscale

	However, Wetzel is silent about the central panel between the tail opening and the pair of straps, and the pair of straps extends upwardly from the central panel to about the top half of the torso portion where the pair of straps are attached and when the garment is worn by the animal and the rear portion is in the open position.
Pellegrini teaches a garment for an animal, comprising: a rear portion (400) defining a tail opening (460), and a pair of straps (410A,410B) and a central panel (445) between the tail opening and the pair of straps; (a) the central panel extends to about a belly region of the animal, and covers substantially all of a urogenital region of the animal (fig. 2 shows the central panel covering substantially all of a urogenital region of the animal); and (b) the pair of straps extends upwardly from the central panel to about the back region of the animal (see fig. 2, the straps extend upwardly from the central panel to about said back region of said animal) where the pair of straps are attached and when the garment is worn by the animal and the rear portion is in the open position, the pair of straps is released and the animal can urinate or defecate without soiling the garment (the straps can be detached to allow the animal to urinate or defecate if the user wishes to do so).  
 	It would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute the location of the central panel and straps of Wetzel with the central panel Wetzel between the tail opening and the pair of straps so that the pair of straps extends upwardly from the central panel to about the top half of the torso portion where the pair of straps are attached as taught by Pellegrini, since a simple substitution of one known equivalent element for another would obtain predictable results (substituting the location of the central panel and straps of Wetzel with the central panel and straps configuration of Pellegrini would result in the same function in that the central panel would still cover substantially all of a urogenital region of the animal as intended). KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
 	In the event that applicant disagrees with the examiner’s interpretation of Wetzel teaching location of the top half, the bottom half, and the front end attached together without fasteners. Hibbert teaches a garment (20) comprising a torso portion having a top half, a bottom half, and a front end attached together without fasteners. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the top half, the bottom half, and the front end of Wetzel as modified by Pellegrini be attached together without fasteners as taught by Hibbert in order to provide better comfort for the animal by not having fasteners on the garment that may protrude into the animal’s skin or body. 
 	For claim 2, Wetzel as modified by Pellegrini and Hibbert teaches the garment of claim 1, and further teaches wherein said pair of straps are releasably fastened by fastener elements selected from the group consisting of cooperating hook-and-loop fastener panels, mating snaps, hooks and eyes, buttons and holes, bandage clips, zippers, releasable adhesive, and tape (both Wetzel and Pellegrini teach hook and loop for fastening means for the straps).
	For claim 3, Wetzel as modified by Pellegrini and Hibbert teaches the garment of claim 1, and further teaches a keeper (the hook and loop fasteners have two strips, one attaches to the straps, one attaches to the torso portion so as to mate with each other, the one attaches to the torso portion is the keeper) positioned on the top half of the torso portion, said keeper comprising one or more selectively releasable fasteners configured to cooperate with and retain said pair of straps.
For claim 5, Wetzel as modified by Pellegrini and Hibbert teaches the garment of claim 1, and further teaches wherein said garment is made of elastic fabric (para. 0048 of Wetzel).
For claim 6, Wetzel as modified by Pellegrini and Hibbert teaches the garment of claim 1, and further teaches wherein said garment is made of elastic fabric (para. 0048 of Wetzel) but is silent about the fabric comprising about ninety-two percent cotton and about eight percent spandex. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the garment of Wetzel as modified by Pellegrini and Hibbert be made out of elastic fabric comprising about ninety-two percent cotton and about eight percent spandex, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (for flexibility or stretchability as the garment is fitted over the animal) as a matter of obvious choice.  In re Leshin, 125 USPQ 416.
For claim 8, Wetzel as modified by Pellegrini and Hibbert teaches the garment of claim 1, and further teaches wherein said open position is characterized by said pair of straps being released from the top half of the torso portion (by using the hook and loop fasteners of Wetzel as modified by Pellegrini), and said rear portion being raised, such that said urogenital region is substantially uncovered (the rear portion of Wetzel’s garment can be raised upon releasing the hook and loop fasteners if the user wishes to do so).
For claim 9, Wetzel as modified by Pellegrini and Hibbert teaches the garment of claim 1, and further teaches wherein said garment is made of elastic fabric (para. 0048 of Wetzel) such that when the garment is worn by the animal it is sufficiently fitted to the animal such that at least a majority of said rear portion remains substantially away from said urogenital region without a fastener.
For claim 10, Wetzel as modified by Pellegrini and Hibbert teaches the garment of claim 1, and further teaches wherein said torso portion and said central panel are substantially similar in length (emphasis on the substantially, the torso portion and said central panel of Wetzel are substantially similar in length). However, in the event that applicant disagrees, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the torso portion and said central panel of Wetzel as modified by Pellegrini and Hibbert be substantially similar in length, since a mere change in size or shape of a component is generally recognized as being within the level of ordinary skill in the art (depending on the amount of coverage for the front and/or rear areas of the animal that the user’s wishes to have). In re Rose, 105 USPQ 237 (CCPA 1955).
For claim 11, Wetzel teaches a unitary surgical recovery garment (either figs. 10A-10F or figs. 11A-11G embodiments show a unitary surgical garment; however, figs. 10A-10F with be referenced to herein) for selectively covering a urogenital region of an animal, the urogenital region extending from about a tail region downward to about a belly region of the animal, said garment comprising: 
a torso portion (1000) having a top half (see examiner’s illustration above), a bottom half (see examiner’s illustration above), and a front end (see examiner’s illustration above) attached together without fasteners and the front end extending toward a back end, the front end defining a neck opening (1003), and the bottom half defining two front leg openings (1005,1006) toward the front end, 
a tail portion (1007,1008,1050,1013) extending from the torso portion and defining a tail opening (1004), a pair of straps (1007,1008) configured for releasable attachment to the garment such that the garment can be worn in a closed position or an open position, and a central panel (see examiner’s illustration above), 
wherein: the central panel is sized and shaped in a single piece to cover substantially all of the urogenital region (fig. 10F).
 	However, Wetzel is silent about wherein: the tail opening is configured to receive a tail of the animal without exposing an anus of the animal; the central panel is sized and shaped in a single piece to cover substantially all of the urogenital region; and, the pair of straps is sized in length to extend from the belly region to the torso portion such that when the straps are fastened the central panel is in the closed position and the anus of the animal is covered; and when the straps are unfastened the central panel is in the open position, and the animal can urinate or defecate without soiling the garment.
	Pellegrini teaches a garment for an animal, comprising: a tail portion (400) defining a tail opening (460) is configured to receive a tail of the animal without exposing an anus of the animal (functional recitation to which the tail opening can performed the intended function, especially in para. 0037, where Pellegrini stated that the tail opening is only for the tail because the garment is designed to cover the urethra, anus, or vagina of the animal); a central panel (445) is sized and shaped in a single piece to cover substantially all of the urogenital region; and the pair of straps is sized in length to extend from the belly region to the torso portion such that when the straps are fastened the central panel is in the closed position and the anus of the animal is covered (fig. 2); and when the straps are unfastened the central panel is in the open position, and the animal can urinate or defecate without soiling the garment (the straps can be detached to allow the animal to urinate or defecate if the user wishes to do so).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute the location of the central panel and straps of Wetzel with the tail opening that is configured to receive a tail of the animal without exposing an anus of the animal as taught by Pellegrini, the pair of straps is sized in length to extend from the belly region to the torso portion such that when the straps are fastened the central panel is in the closed position and the anus of the animal is covered as taught by Pellegrini, and when the straps are unfastened the central panel is in the open position, and the animal can urinate or defecate without soiling the garment as taught by Pellegrini, since a simple substitution of one known equivalent element for another would obtain predictable results (substituting the location of the central panel and straps of Wetzel with the central panel and straps configuration of Pellegrini would result in the same function in that the central panel would still cover substantially all of a urogenital region of the animal as intended). KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
	In the event that applicant disagrees with the examiner’s interpretation of Wetzel teaching location of the top half, the bottom half, and the front end attached together without fasteners. Hibbert teaches a garment (20) comprising a torso portion having a top half, a bottom half, and a front end attached together without fasteners. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the top half, the bottom half, and the front end of Wetzel as modified by Pellegrini be attached together without fasteners as taught by Hibbert in order to provide better comfort for the animal by not having fasteners on the garment that may protrude into the animal’s skin or body. 
	For claim 12, the limitation has been explained in the above claim 3, thus, please see above. 
For claim 14, the limitation has been explained in the above claim 5, thus, please see above.
For claim 15, the limitation has been explained in the above claim 6, thus, please see above.
For claim 16, the limitation has been explained in the above claim 8, thus, please see above.
For claim 18, Wetzel teaches a garment for an animal (either figs. 10A-10F or figs. 11A-11G embodiments show a unitary surgical garment; however, figs. 10A-10F with be referenced to herein), comprising: a one-piece bodysuit, comprising: 
a. a torso portion (1000) defining a neck opening (1003) and two front leg openings (1005,1006), the torso portion having a top-side (see examiner’s illustration above) and a bottom-side (see examiner’s illustration above) attached together without fasteners; and 
b. a rear portion (1007,1008,1050,1013) extending from the bottom-side of the torso portion and comprising: i. a front end rear portion adjacent the topside of the torso portion and defining a tail opening (1004; note that “adjacent” can be close by, which the front end of the rear portion is adjacent to the topside of the torso); ii. a back end comprising a pair of straps (1007,1008); and, iii. a central panel (see examiner’s illustration above) wherein, the rear portion is selectively movable between an open position in which the garment can be removed from the animal and a closed position in which the central panel is held by the pair of straps to cover substantially all of a urogenital region of the animal.
However, Wetzel is silent about the rear portion extending only from the topside of the torso portion, iii. a central panel extending between the front and the back end. 
Pellegrini teaches a garment for an animal, comprising: a central panel (445) extending between the front and the back end. It would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute the location of the central panel and straps of Wetzel with the central panel Wetzel between the tail opening and the pair of straps so that the pair of straps extends upwardly from the central panel to about the top half of the torso portion where the pair of straps are attached as taught by Pellegrini, since a simple substitution of one known equivalent element for another would obtain predictable results (substituting the location of the central panel and straps of Wetzel with the central panel and straps configuration of Pellegrini would result in the same function in that the central panel would still cover substantially all of a urogenital region of the animal as intended). KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
The combination of Wetzel as modified by Pellegrini would result in the rear portion extending only from the topside of the torso portion because of the reversal attachment configuration. 
In the event that applicant disagrees with the examiner’s interpretation of Wetzel teaching location of the top half, the bottom half, and the front end attached together without fasteners. Hibbert teaches a garment (20) comprising a torso portion having a top half, a bottom half, and a front end attached together without fasteners. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the top half, the bottom half, and the front end of Wetzel as modified by Pellegrini be attached together without fasteners as taught by Hibbert in order to provide better comfort for the animal by not having fasteners on the garment that may protrude into the animal’s skin or body. 
For claim 19, Wetzel as modified by Pellegrini and Hibbert teaches the garment of claim 18, and further teaches wherein the pair of straps are configured for releasable attachment to the top-side of the torso portion of the one-piece bodysuit (functional recitation to which the straps of Wetzel as modified by Pellegrini can and do perform the intended function if the user wishes to release the straps from the top-side).
For claim 20, Wetzel as modified by Pellegrini and Hibbert teaches the garment of claim 19, and further teaches wherein when the garment is in the closed position, the straps are attached to the top-side of the torso portion after being extended from the central panel toward a belly region of the animal and upward toward the top-side of the
torso portion (as relied on Pellegrini’s method of attaching the straps).
	For claim 21, Wetzel as modified by Pellegrini and Hibbert teaches a method of covering an animal with the garment of claim 1 (as explained in the above), the method comprising: pulling the garment over the animal (as shown in fig. 10F of Wetzel), and securing the torso portion of the garment to the animal without operating any fasteners (there is no fasteners in the areas as shown in the above illustration; also, Hibbert is relied thereon, thus, Hibbert teaches pulling the garment over the animal without any fasteners if applicant does not agree that Wetzel teaches this; in addition, even if considering Wetzel’s seams 1019, it is a fixed or permanent seam which does not allow removal, thus, the user would have to pull and secure the garment over the animal without any fasteners).
For claim 22, Wetzel as modified by Pellegrini and Hibbert teaches a method of covering an animal with the garment of claim 1 (as explained in the above), the method
consisting essentially of: pulling the garment over the animal (as shown in fig. 10F of Wetzel), and securing the torso portion of the garment to the animal without operating any fasteners (there is no fasteners in the areas as shown in the above illustration; also, Hibbert is relied thereon, thus, Hibbert teaches pulling the garment over the animal without any fasteners if applicant does not agree that Wetzel teaches this; in addition, even if considering Wetzel’s seams 1019, it is a fixed or permanent seam which does not allow removal, thus, the user would have to pull and secure the garment over the animal without any fasteners).
For claim 23, the limitation has been explained in the above, thus, please see above. 
Claims 4 & 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wetzel as modified by Pellegrini and Hibbert as applied to claims 1,3, above, and further in view of Tseng (US 20060124076).
 	For claim 4, Wetzel as modified by Pellegrini and Hibbert teaches the garment as described above but is silent about wherein said keeper further comprises a cover sized and shaped to protect said pair of straps from inadvertent release, wherein said keeper and said cover cooperate to form a pocket for storing an article. 	Tseng teaches a device for collecting discharge of animal comprising a keeper (75) having a cover (85) sized and shaped to protect a pair of straps (34,35,36) from inadvertent release, wherein said keeper and said cover cooperate to form a pocket (gap or space created between the cover and the keeper) for storing an article (functional recitation, which a user can store an article in the space or gap).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a cover as taught by Tseng on the garment of Wetzel as modified by Pellegrini and Hibbert in order to protect the straps from inadvertent release and to further secure the straps thereon.
For claim 13, the limitation has been explained in the above claim 4, thus, please see above.
Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wetzel as modified by Pellegrini and Hibbert as applied to claim 1, above, and further in view of Fontes (US 20050283883).
 	For claim 7, Wetzel as modified by Pellegrini and Hibbert teaches the garment as described above and further teaches wherein said garment is made of elastic fabric (as stated in the above). However, Wetzel as modified by Pellegrini and Hibbert is silent about wherein one or more of said two front leg openings and said tail opening comprises a pinked edge.
 	Fontes teaches a garment having pinked edges for the openings (paras. 0014, 0017). It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the openings in the garment of Wetzel as modified by Pellegrini and Hibbert be pinked at their edges as taught by Fontes in order to prevent runs from occurring when stress is applied to the garment (Fontes, paras. 0014,0017). 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16,18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. However, the examiner will address the affidavit of Megan Carter and Dr. Paul Williams. 
Affidavit of Megan Carter
 	The affidavit of Megan Carter filed on 8/12/2022 under 37 CFR 1.131(a) has been considered but is ineffective to overcome the Pelligrini reference, Hanafuji reference, and the new references, Wetzel as modified by Pellegrini and Hibbert, as above. While the affidavit discusses secondary consideration such as long-felt need and failure of others, and Unexpected Results and Advantages over the Prior Art, the affidavit failed to provide sufficient evidences as required under MPEP 716.02 and 716.04. 
	First, the affidavit appears to discuss about e-collar (#16), stretch net (#17), bite knock collars (#18), vantage wraps (#19), human t-shirt, etc. (#20) to state that there is no one in the field of endeavor has recognized a bodysuit or garment as claimed. However, it appears from the cited references on form PTO-1449 and form PTO-892 that there are numerous bodysuit or garment out there in the market so the comparison to long-felt need should have been for related bodysuit or garment and not for e-collar, stretch net, bite knock collars, vantage wraps, human t-shirt, etc. Certainly, at least Hanafuji’s garment, which is similar to applicant’s, should be compared to for long-felt need instead of these none related items. Hanafuji at least teaches a unitary garment with similar features as applicant’s invention. The only thing that is different in Hanafuji from that of applicant’s is how the straps are wrapped or attached from bottom to top, while applicant’s is top to bottom. However, the end result is really a bodysuit or garment. Why one of ordinary skill in the art cannot use Hanafuji’s garment to prevent the animal from accessing its wound after surgery? As stated in MPEP 716.04, the evidence must show that there is no “existence of a prior art reference showing a solution to the problem”, which the affidavit did not show such evidence, even for Hanafuji. In addition, another requirement of this section of the MPEP states “Evidence of persistent need may be a series of patents or publications showing the problem to be solved and a solution which declarant claims is inoperable.”, which there are numerous patents/publications cited on form PTO-1449 and PTO-892 that show similar unitary garment which the affidavit could have show evidence of persistent need to solve a long-felt need. Furthermore, the long-felt need is a unitary garment with elastic material that allows a user to pull over the animal and there is a rear portion that wraps the back area of the animal, which already is taught by at least Hanafuji, and now Wetzel, that applicant could have discuss instead of un-related garment such as the e-collar, stretch net, bite knock collars, vantage wraps, human t-shirt, etc. Thus, the affidavit failed to provide sufficient evidence that there is a long-felt need for a garment that recognized by those of ordinary skill in the art and not have been satisfied by another before the invention by applicant, the invention must in fact satisfy the long-felt need, evidence must show unsuccessful efforts to solve the problem, existence of a prior art reference showing a solution to the problem is evidence that there is no long-felt need, evidence of persistent need may be a series of patents or publications showing the problem to be solved and a solution which declarant claims is inoperable.
	Second, the affidavit discusses unexpected results and advantages over the prior art, and again, failed to provide evidences as required from MPEP 716.02. Per #26, the affidavit stated that the invention is “wonderful” and “more effective treatment than the traditional cone” are not factual evidence because it is an opinion whether ms. Carter or the customer believes the current invention is better than the cone or other devices. Per #28, the affidavit stated that the current invention is easier to put on the pet, machine washable, etc. Again, these are not of factual evidence, instead, they are opinions that are based on the user’s ability to slip on the garment. Applicant has not provided evidence that must be commensurate in scope with the invention as claimed. There is no test data and analysis that shows a direct comparison of the claimed invention
with the closest prior art which is commensurate in scope with the claims. There is no actual steps carried out, the materials employed, and the results. There is no statement that "the prior art invention did not perform well" without a showing of the actual results of the test performed on the prior art AND on the claimed invention is insufficient. None of these evidences are provided in the affidavit and there is no comparison to the closest prior arts. Comparison was made to an e-collar or cone, net, etc. which are not similar to the current invention of a garment. The rest of the numerals in the affidavit lacks the same evidence. 

Affidavit of Dr. Paul Williams
The affidavit of Dr. Paul Williams filed on 8/12/2022 under 37 CFR 1.131(a) has been considered but is ineffective to overcome the Pelligrini reference, Hanafuji reference, and the new references, Wetzel as modified by Pellegrini and Hibbert, as above. While the affidavit discusses secondary consideration such as long-felt need and failure of others, Skepticism of Experts, and Unexpected Results, the affidavit failed to provide sufficient evidences as required under MPEP 716.02, 716.05, and 716.04.
Similar to the affidavit of Megan Carter, under the long-felt need, the affidavit of Dr. Paul Williams discussed about e-collar and other devices that are not close or relevant to the current invention of a garment. As stated in the above, there is no evidence as required for long-felt need per MPEP 716.04, and there are numerous bodysuit or garment references cited on PTO-1449 and PTO-892 that pertain to the current invention, thus, it is uncertain if this is a long-felt need when the garment has been around. Of course, if compare with an e-collar and other unrelated devices, then it would appear that the garment is need or missing. However, the garment is old and well known and there is not a long-felt need. As stated, at least Hanafuji and Wetzel already teach a garment similar to that of applicant. The only difference as stated above is how the rear portion is being attached to the torso portion. However, applicant has not provided evidence that applicant’s attachment method is any better or produces a different result from that of the prior art. It would seem that both types of attachment method for the rear portion would result in the same and there is not a long felt need for this because Pelligrini already satisfied this attachment method wherein the straps are wrapped from bottom and loop upward to the top area from the side area of the animal, similar to applicant’s invention. 
Likewise, the affidavit of Dr. Paul Williams discusses Skepticism of Experts, but again, failed to provide sufficient evidence per MPEP 716.05. While Dr. Williams is certain an expert, the affidavit appears to be an opinion that Dr. Williams favors the current invention without having any skepticism evidence of the prior art. The skepticism should be proven against the prior art or the garments that are out there on the market and not on satisfaction of the current invention. Again, the skepticism is towards anchor bandages, splints and other wound care devices, and not a bodysuit or garment as taught by at least Hanafuji and Wetzel or other similar bodysuit or garment patents/publication cited on PTO-1449 and PTO-892. In addition, the examiner is unclear as to #29 because it appears that Dr. Williams stated that he developed the invention but the inventor appears to be Tonua Thompson. Furthermore, stating that “After over two years of field testing in veterinary hospitals and emergency and critical care centers” does not pertain to skepticism of experts per MPEP 716.05. 
Similarly to the affidavit of Megan Carter, the affidavit discusses unexpected results, and again, failed to provide evidences as required from MPEP 716.02. None of the require evidence per MPEP 716.02 was discussed. Evidence of unexpected result is not “This invention does exactly what it is supposed to do; it covers and protects wounds on companion animals!”, for this is not evidence per MPEP 716.02. Similar comments as the above for the affidavit of Megan Carter. 
The affidavit also discusses commercial success. Again, none of the evidence per MPEP 716.03 were submitted. Stating that the device is “third”, mentioned in magazines, and sold on amazon are not sufficient evidence under this section. In addition, the examiner is unclear as to why Dr. Williams is selling the inventor’s, Tonua Thompson, device and claiming commercial success? 
The affidavit also discusses copycats and knockoffs but again, failed to submit sufficient evidence under MPEP 716.06.  There are no evidence of lack of concern for patent property, contempt for patentees ability to enforce patent, and evidence of copying was persuasive when alleged infringer tried for a substantial length of time to design a product similar to the claimed invention, but failed and then copied the invention instead. Merely stating that a company violated the licensing agreement and “we had to sue them” are not sufficient evidence under this section. 
Lastly, the affidavit discusses the combination of prior art applied in the rejection. First, applicant has amended the claims so a new ground of rejection is set forth above, hence, any argument against the old rejection is mooted. In addition, it is a mere opinion of the affidavit what is obvious or not. 
In conclusion, both affidavits failed to provide sufficient evidence for secondary consideration per the MPEP sections as mentioned above. Thus, the affidavits are not persuasive to overcome the old art of rejection and/or the new art of rejection as stated above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889. The examiner can normally be reached 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Son T Nguyen/           Primary Examiner, Art Unit 3643